Name: Council Decision of 4 March 1994 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 1994-03-16

 Avis juridique important|31994D0160Council Decision of 4 March 1994 appointing a member of the Economic and Social Committee Official Journal L 072 , 16/03/1994 P. 0017 - 0017COUNCIL DECISION of 4 March 1994 appointing a member of the Economic and Social Committee (94/160/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the Economic and Social Committee following the election of Mr Spyridon Giatras as a member of the Greek national parliament, notified to the Council on 3 November 1993; Having regard to the nominations submitted by the Greek Government on 1 December 1993, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Christoforos Koryfidis is hereby appointed member of the Economic and Social Committee in place of Mr Spyridon Giatras for the remainder of the latter's term of office, which expires on 20 September 1994. Done at Brussels, 4 March 1994. For the Council The President C. SIMITIS (1) OJ No L 290, 23. 10. 1990, p. 13.